Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 08/31/2020. In virtue of this communication, claims 1-22 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/08/2020, 12/08/2020 and 06/07/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawing submitted on 08/31/2020 is accepted as part of the formal application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14 and 19-22  are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20150372372), hereinafter Lee, in view of Kang et al (US 20140078008), hereinafter Kang.

Regarding claim 10,
Lee discloses an electronic device (an electronic device 200, Fig 3), comprising:
a housing (a housing, Fig 3) having a first side (a front surface with a display 201, Fig 3) and a second side (a rear housing 250, Fig 3),
a dielectric cover (a non-ground area 212 of a substrate 210, Fig 5) on said second side,
an electrically conductive peripheral structure (a metal ring 231, Fig 5) along edges of said first side and second side,
an antenna feed (an RF feeder 213, Fig 5) coupled to a portion (a section 2311, Fig 5) of said electrically conductive peripheral structure for using said portion of said electrically conductive peripheral structure as a radiating antenna element,
a conductive member (a conductive trace 214, Fig 5) on or underneath said dielectric cover, said conductive member having a first dimension (a dimension 2141, Fig 5) along a longitudinal direction of said portion of said electrically conductive peripheral structure and extending inwards from said portion (Fig 5), with reference to said peripheral structure, by a second dimension (a dimension 2142, Fig 5), and
an electric coupling (an electrical connection member 216, Fig 5) between said portion of said electrically conductive peripheral structure and a part of said conductive member that extends along said longitudinal direction of said portion of said electrically conductive peripheral structure.
Lee does not teach said second dimension being less than twice said first dimension.
However, Kang teaches an electronic device (a mobile terminal 200, Fig 4), comprising:
an antenna feed (a feeding portion 313, Fig 9B) coupled to a portion (an antenna ANT 1, Fig 9B) of an electrically conductive peripheral structure (a case 202b, Fig 9b) 
a conductive member (a feeding extension 314, Fig 9B), said conductive member having a first dimension (a dimension 3141, Fig 9B) along a longitudinal direction of said portion of said electrically conductive peripheral structure and extending inwards from said portion (Fig 9B), with reference to said peripheral structure, by a second dimension (a dimension 3142, Fig 9B), said second dimension being less than twice said first dimension (Fig 9B).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a conductive member, said conductive member having a first dimension along a longitudinal direction of a portion of an electrically conductive peripheral structure and extending inwards from said portion, with reference to said peripheral structure, by a second dimension, said second dimension being less than twice said first dimension in Lee, as taught by Kang, in order to provide a small antenna having frequency bandwidths satisfying various functions of a mobile terminal.
[AltContent: textbox (Lee (US 20150372372))]
    PNG
    media_image1.png
    929
    700
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (2142)][AltContent: arrow][AltContent: textbox (2141)][AltContent: textbox (Lee (US 20150372372))]
    PNG
    media_image2.png
    517
    703
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: textbox (3142)][AltContent: arrow][AltContent: textbox (3141)][AltContent: textbox (Kang (US 20140078008))]
    PNG
    media_image3.png
    487
    742
    media_image3.png
    Greyscale


Regarding claim 11,
Lee in view of Kang discloses the claimed invention, as discussed in claim 10.
Lee teaches said dielectric cover is a dielectric plate, and said conductive member is mechanically supported by said dielectric plate (Fig 5). 

Regarding claim 12,
Lee in view of Kang discloses the claimed invention, as discussed in claim 11.
Lee teaches said dielectric plate is made of plastic, glass, ceramic, wood, or another dielectric substance, and said dielectric plate has an inner surface and an outer surface, and said conductive member is a piece of conductive material fixedly attached to the inner surface of said dielectric plate (Fig 5). 

Regarding claim 14,
Lee in view of Kang discloses the claimed invention, as discussed in claim 10.


Regarding claim 19,
Lee in view of Kang discloses the claimed invention, as discussed in claim 14.
Lee teaches said electric coupling is a galvanic coupling comprising at least one of:
a direct contact between said portion of said electrically conductive peripheral structure and said conductive member (Fig 5),
a coupling through a conductive gasket between said portion of said electrically conductive peripheral structure and said conductive member,
a coupling through two or more discrete contact members between said portion of said electrically conductive peripheral structure and said conductive member, and
a weld joint, solder joint, or glue joint between said portion of said electrically conductive peripheral structure and said 
conductive member. 

Regarding claim 20,
Lee in view of Kang discloses the claimed invention, as discussed in claim 14.
Lee teaches said electric coupling is a non-galvanic coupling comprising at least one of a capacitive coupling and an inductive coupling (an electrical connection). 

Regarding claim 21,
Lee in view of Kang discloses the claimed invention, as discussed in claim 19.
Lee teaches said portion of said electrically conductive peripheral structure includes a radiating antenna element of an antenna structure that is one of the following: a monopole antenna (a monopole antenna, Fig 5), a dipole antenna, a folded dipole antenna, a capacitive coupling element antenna, an inverted-F antenna, a loop antenna, and a slot antenna. 


Lee in view of Kang discloses the claimed invention, as discussed in claim 20.
Lee teaches said electrically conductive peripheral structure portion includes a radiating antenna element of an antenna structure that is one of the following: a monopole antenna (the portion 2311 of said electrically conductive peripheral structure is a monopole antenna, Fig 5), a dipole antenna, a folded dipole antenna, a capacitive coupling element antenna, an inverted-F antenna, a loop antenna, and a slot antenna. 

Allowable Subject Matter
Claims 13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 13, the pertinent prior art does not adequately teach or suggest the claimed features “said dielectric plate is transparent or translucent and comprises a decorative layer on said inner surface, and said conductive member is indirectly attached to said dielectric plate by being attached to said decorative layer”.
Dependent claims 15-18 are considered to be allowable by virtue of their dependencies on claim 13.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845